Citation Nr: 1824411	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee sprain.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to right knee sprain.


REPRESENTATION

Appellant represented by:	Agent Christopher Loiacono


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012, June 2012 and April 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of rating in excess of 10 percent for right knee sprain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that the claim for entitlement to service connection for an acquired psychiatric disorder be withdrawn from appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for an acquired psychiatric disorder by the Veteran' s authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his authorized representative, requested in an April 2016 written correspondence that the claim for entitlement to service connection for an acquired psychiatric disorder be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder is dismissed.

REMAND

I. Entitlement to a rating in excess of 10 percent for right knee sprain

The nature and severity of the Veteran's right knee disability is unclear from the current medical evidence.  Specifically, a November 2016 VA examination report includes conflicting or incomplete findings regarding whether the Veteran has recurrent patellar dislocation for the right knee.  Additionally, the examiner denied that the Veteran had any history of lateral instability of the knee, but noted his 1987 VA diagnosis of recurrent subluxation of the right patella.  The examiner did not reconcile the two findings.  The medical evidence includes additional conflicting evidence regarding whether the Veteran's disability is manifested by a tibia impairment; a March 2011 MRI indicated some tibia spiking in the right, perhaps consistent with early arthritis and possible loose body at the tibia area, where as this finding was not seen on a March 2011 x-ray.  Given these circumstances, a VA examination is needed to address the severity of the Veteran's right knee.  Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (when the evidence "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination").

II. Total Disability Rating due to Individual Unemployability

In this case, the Veteran contends that his service connected knee impairment has prevented him from obtaining certain types of employment involving consistent standing, kneeling, stooping, bending, walking for long distances, and running.  Given that the issue of entitlement to TDIU is inextricably intertwined with the remanded issue of an increased rating for right knee sprain, it must also be remanded.  See Harris v. Derwiniski, 1 Vet. App. 180, 183 (1991). 

The Board also acknowledges that additional information may be necessary to adjudicate the TDIU claim. As such, the Veteran and/or his representative should be sent an additional copy of a VA Form 21-8940 Application for Individual Unemployability.  
 
Accordingly, the case is REMANDED for the following action:

1.  Mail the Veteran and his representative a VA Form 21-8940 application for individual unemployability to his most current address on file.  

2.  Obtain all outstanding VA and private medical records pertinent to the claims remaining on appeal.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee strain in accordance with the applicable worksheet.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be completed.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion for both knees.

The examiner should also identify the presence or history of any laxity or instability in the knees, and, most importantly, classify such findings as mild, moderate or severe.

4.  Thereafter, re-adjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


